DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Kiebel is not “directed to reconstructing a physiological signal of an organ from experimental data in a region of interest of the organ, e.g. a voxel.” Remarks, P. 2-3. This contention is incorrect and not supported by the record. In response to applicant's argument that Kiebel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kieble is within the same field of applicant’s endeavor of functional MRI.  Applicant endeavors to reduce Kiebel’s teaching to the functional activity that is reflected by the physiological signals. Not only is this contention misplaced and irrelevant, but also applicant misrepresents applicant’s own invention. Applicant’s originally filed specification states
The invention relates to a system and method for reconstructing a physiological signal of an artery/tissue/vein dynamic system of an organ in a surface space. Such a method in particular makes it possible to generate an image in the form of a functional activity map.” [0001]

FIGS. 8A, 8B and 8C show three examples of functional activity maps, respectively generated and output from a physiological signal respectively reconstructed using a method according to the invention, corresponding to the original or reference signal and re-projected using a method according to the State of the Art. [0044]

Furthermore, a method 200 for reconstructing a physiological signal may comprise a step 230 for producing said experimental datum from an acquisition of a signal by functional imaging. The acquisition of one or several experimental data, advantageously signals, by functional imaging, more particularly Magnetic Resonance Imaging, can be done by regularly sampling a parallelepiped volume in a given slice plane… According to the preferred but nonlimiting exemplary application in connection with the brain, the reconstructed physiological signal is advantageously the BOLD signal. [0081]-[0082]

Such a generation of a functional activity map is implemented owing to a second method consecutive to a method for constructing a physiological signal according to the first object of the invention and is based on methods for example using a general linear model (abbreviated “GLM”). In the context of the preferred exemplary application in connection with the brain, such a functional activity map allows the detection of neuronal activations from the reconstruction of the BOLD signal. FIGS. 8A, 8B and 8C show three examples of functional activity maps generated in the context of the preferred but non-limiting exemplary application, in the case at hand the brain. FIG. 8A illustrates a neuronal activity map generated and output from a BOLD signal reconstructed using a method according to the invention. FIG. 8B in turn illustrates a neuronal activity map from an original or reference BOLD signal. Lastly, FIG. 8C illustrates a neuronal activity map generated and output from a BOLD signal reconstructed using a method according to the State of the Art. According to FIG. 8A, the active zone A of the neuronal activity map clearly appears much more sharply and better obtained than that obtained by a method according to the State of the Art, as shown by comparing FIGS. 8A and 8C in light of the reference coordinate system described by FIG. 8B. [0094]
originally filed claim 7 states 
[A] subsequent step for triggering the output of the reconstructed physiological signal in one or several vertices of the mesh for each voxel of the region of interest and generating an image in the form of a function activity map. 

At least these citations from the applicant’s disclosure demonstrate that there is no distinction between the reconstructed distribution of the physiological signal captured by the fMRI apparatus (BOLD signal image) and the functional activity maps. Applicant’s invention comprises reconstructing/back-projecting BOLD signal distribution images. BOLD stands for Blood Oxygen Level Dependent, i.e., a BOLD signal/image is the signal/image resulting from performing MRI imaging of the brain as oxygen level in the brain changes. The BOLD signal/image is functionally dependent on the oxygen level, aka the BOLD signal is a physiological signal of the blood oxygen level. BOLD images are functional activity maps. Kiebel teaches “estimating the hemodynamic signal in this canonical space and then projecting it back in to the voxel-space, one effectively extracts function activity” Kiebel, Abstract. BOLD signal is a hemodynamic signal of the blood oxygen level. The reconstructed BOLD image is the functional activity resulting from reconstruction of the hemodynamic signal in the voxel-space. Thus, as detailed in the non-final rejection of 11/12/2021, Kiebel teaches the alleged claim features. Applicant is advised to review Elster’s excellent explanations of the General Linear Model (GLM) for probability distributions, signal reconstruction, and activation maps, and BOLD and functional MRI imaging at mriquestions.com/general-linear-model.html, mriquestions.com/functional-mribold---i.html, and mriquestions.com/functional-mribold---ii.html, for further background on the applicant’s field of endeavor. 
Also irrelevant is applicant’s reference to Kiebel’s mention of reconstruction based on the anatomy. Reconstruction of BOLD signals acquired by the fMRI apparatus is the process of generating the functional activity map, i.e. BOLD image. Again, applicant’s own disclosure and applicant’s remarks on P.3, describe reconstruction of the physiological signal as the assignment of the fMRI BOLD acquisition to a surface space of an organ of interest, i.e., anatomy of the organ of interest. Similarly, Kiebel teaches that the reconstruction of the hemodynamic signals involves assignment of the fMRI acquisition to an anatomically informed spatial model, i.e., surface space of an organ of interest. 
Applicant further argues that Kiebel does not teach a direct probability distribution, a prior spatial probability distribution, and a prior temporal probability distribution. Remarks, P. 3-4. This contention is not supported by the record. As detailed in the non-final rejection, Kiebel teaches a point spread function, Gaussian basis functions, and smooth voxel intensity distributions in the spatial and temporal domains. A point spread function is a direct probability distribution. The probability distribution of the spatial domain of the hemodynamic signal is represented by smooth distribution which further incorporates the PSF. The probability distribution of the temporal domain of the hemodynamic signal incorporates the smooth distribution of the spatial domain, thereby incorporating the PSF. The spatial and temporal domains are interrelated by the basis functions describing the probability distributions of the hemodynamic signal. Applicant should also review the teachings of Kiebel et al. “Anatomically Informed Basis Function” 2000 incorporated into the Kiebel reference disclosing the incorporation of the PSF into the smooth distribution, f, of the spatial and temporal domains using the interrelation defined by the basis functions, particularly P.657-661.
Applicant further argues that Kiebel does not teach that the spatial probability distribution and temporal probability distribution are jointly assigned. Remarks, P. 4-5. However, as detailed in the non-final rejection the spatial and temporal domains are interrelated by the basis functions describing the probability distributions of the hemodynamic signal. 
Applicant mischaracterizes the Kiebel reference by constructing a straw man by citing “separability in the spatial and temporal domain.” Remarks, P. 5. Applicant alleges that “separability” means that the spatial and temporal domain are not calculated together to perform the reconstruction. This is incorrect. Kiebel’s separability refers to the ability to “specify the same spatial model for each image before analyzing the ensuing time-series.” Kiebel, P. 38. Applicant mischaracterizes the Kiebel reference by asserting that the “ensuing time-series” mentioned on P.38. refers to the “Temporal domain” as detailed on P.39-40. The ensuing time-series does not refer to the temporal domain. The ensuing time-series refers to the a posteri analysis and not the a priori model building. The temporal domain refers to the a priori model building. Thus, applicant’s argument is moot and irrelevant. Further, applicant’s contention relies on the assumption that the spatial probability of the spatial model is defined prior to the spatial probability of the temporal model. However, there is no such stipulation in Kiebel. Kiebel merely states that the mathematical model for the spatial domain is specified prior to the spatial domain’s mathematical model being included in the combined spatial and temporal mathematical model. The PSF and smooth distribution of the hemodynamic signal is incorporated into the combined spatial and temporal mathematical model detailed on P. 38-40. 
Similarly, applicant mischaracterizes the teachings of the Kiebel reference by pointing to “after filtering the data with the AIBF convolution matrices, one can proceed with the conventional analysis in the temporal domain.” Remarks, P. 5. As addressed above, the conventional analysis in the temporal domain refers to the a posteri analysis and the not the a prior model building. Thus, applicant’s argument is moot and irrelevant.
Similarly, applicant again mischaracterizes the teachings of the Kiebel reference by pointing to the “Summary of the Method” as describing two distinct models AIBF in the spatial domain and SPM99 is the temporal domain. Remarks, P. 5. As addressed above, the conventional analysis (SPM99) in the temporal domain refers to the a posteri analysis and the not the a prior model building. The AIBF has both a spatial component and a temporal component as detailed on P. 38-40. Thus, applicant’s argument is moot and irrelevant.
Applicant further argues that Kiebel’s Figure 2 does not demonstrate generation of the AIBF model and the associated spatial and temporal probability distributions. Remarks, P.5. As discussed above, Kieble P. 38-40 teaches a point spread function, Gaussian basis functions, and smooth voxel intensity distributions in the spatial and temporal domains. Figure 2 demonstrates the a priori development of the AIBF model. Applicant further points to the mention of temporal analysis in the caption, which as addressed above, refers to the a posteri analysis. Thus, applicant’s argument is moot and irrelevant. Applicant further mischaracterizes the caption by conflating the entirety of Figure 2 as being the temporal analysis. This is false on its face. The caption states “Flowchart describing the data analysis stream in an AIBG-analysis from functional data and a canonical image to the temporal analysis of the projected images.” (emphasis added). Temporal analysis in Figure 2 is the last step of the flow chart which begins with the functional images and canonical images. 
Similar to applicant’s prior argument as to Kiebel, applicant argues that Smith is not directed to reconstructing a physiological signal. Remarks, P.5. As addressed above, applicant’s disclosure does not support the contention that the applicant’s field of endeavor is limited to reconstructing a physiological signal distribution as opposed to also comprising creating an activation map. In response to applicant's argument that Smith is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Smith is within the same field of applicant’s endeavor of functional MRI. Furthermore, Smith teaches reconstructing fMRI signals including BOLD signals into activation maps/images. 
Thus, the rejections of the non-final action stand and are made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kiebel and Friston (“Anatomically Informed Basis Functions in Multisubject Studies” 2002), hereinafter “Kiebel,” in further view of Smith et al. (“Assessing bran activity through spatial Bayesian variable selection” 2003), hereinafter “Smith.”

Regarding claim 1, Kiebel discloses a method for reconstructing a physiological signal of an artery/tissue/vein system of an organ in a surface space (“AIBF are used to specify an anatomically informed spatial model that embodies anatomical knowledge for the statistical analysis of neuroimaging data. In a previous communication, we showed how AIBF can be used to incorporate prior anatomical constraints in single subject functional magnetic resonance image (fMRI) analyses to augment their anatomical precision… By estimating the hemodynamic signal in this canonical AIBF-space and then projecting it back into the voxel-space, one effectively extracts functional activity that is smooth, within and only within, the cortical sheet while attenuating other components unrelated to the physiological process of interest. The ensuing procedure can be considered as a highly non-stationary, anisotropic anatomically informed [de]convolution or smoothing.” Abstract; ”The resulting MIPs centered on the maximum t-values of the AIBG- and CS-analysis are shown in Figures 3 and 4. The t-maps were threshold at P < 0.01 (corrected) and overlaid on a structural MRI of a subject’s brain” fMRI multisubject study, Figs. 3-4), said method being implemented by a functional imaging analysis system (“The functional data (EPI, gradient echo) were acquired on a clinical 1.5 T Siemens Vision unit (Siemens GmbH, Erlangen)” fMRI data) and comprising a step for reconstructing said physiological signal from an experimental datum of a region of interest comprising an elementary volume-called voxel-of said organ and a surface mesh describing said surface space (“The key concept is that, after spatial normalization, a canonical cortical surface can be used to generate a forward model of signal sources for all subjects. By estimating the hemodynamic signal in this canonical AIBF-space and then projecting it back into the voxel-space, one effectively extracts functional activity that is smooth, within and only within, the cortical sheet while attenuating other components unrelated to the physiological process of interest.” Abstract; “This section describes the generation of an anatomically informed forward model used to implement a spatially variable convolution that conforms to the cortical surface. The description is divided into three parts. First, we will outline the method of anatomically informed basis functions. Second, we specify the model and show how its parameters are estimated. Finally, we describe how these estimated parameters are projected back into image space to give a non-stationary [de]convolution.” Theory and Basis function specification), said method wherein said step comprises evaluating, according to a method for solving an inverse problem (“This is possible because we are using an explicit forward model for the spatial distribution of signal sources. Once the parameters of that model have been identified by solving the inverse problem, the forward model can be used to generate the data that would have been observed in the absence of any point spread function.” Introduction; “The AIBF [de]convolution approach projects the estimated parameters in AIBF-space back to the cortical sheet. Because this projection omits the spatial convolution operators in the forward model, it is effectively a deconvolution. This deconvolution can be regarded as solving the inverse problem to estimate the source distribution in PET or fMRI studies.” Discussion), a parameter distribution for a physiological signal in a vertex of said mesh (“Given a surface reconstruction of a human brain S = (V, F), where V is a NV × 3 matrix of vertex coordinates and F is a NF × 3 matrix of vertex indices, the graph S approximates the grey matter surface. In the following, V will be referred to as a vertex-matrix and F as a face-matrix.” Basis function specification; “AIBF can be incorporated into a proper Bayesian framework with priors on the parameters.” Discussion):
assigning a direct probability distribution of the experimental datum in said surface space based on the parameters involved in the reconstruction problem of the physiological signal of the artery/tissue/vein dynamic system for the voxel in question (“To model effects of any point spread function (PSF) due to the measurement process (e.g., PET), let LI be a NK × NK convolution matrix. Let LE be a NK × NK convolution matrix that models any additional exogenous smoothing applied to data and model. Applying LE will allow us to capture activations that are not very close to the cortical sheet, but follow the shape of the cortical sheet over some short distance. The width of LE controls the width of the smoothing of the manifold containing the basis functions. In terms of the implicit non-stationary deconvolution described in the introduction, LE specifies how much anatomical variability is deconvolved out of the direction orthogonal to the surface S.” Model specification, also see Theory, Basis function specification, and Fitting the model for one time point; Figure 2 shows a flow chart demonstrating generation of the probability distribution for the AIBF model in the spatial and temporal domains);
jointly assigning an a priori spatial probability distribution of said physiological signal by introducing a priori information relative to a characteristic of the experimental datum and/or a priori information relative to a property of the artery/tissue/vein dynamic system (“To model effects of any point spread function (PSF) due to the measurement process (e.g., PET), let LI be a NK × NK convolution matrix. Let LE be a NK × NK convolution matrix that models any additional exogenous smoothing applied to data and model. Applying LE will allow us to capture activations that are not very close to the cortical sheet, but follow the shape of the cortical sheet over some short distance. The width of LE controls the width of the smoothing of the manifold containing the basis functions. In terms of the implicit non-stationary deconvolution described in the introduction, LE specifies how much anatomical variability is deconvolved out of the direction orthogonal to the surface S.” Model specification, also see Theory, Basis function specification, and Fitting the model for one time point; “Two general linear models are fitted to the data, the first (AIBF) as described above) is in the spatial domain and the second is in the temporal domain” Summary of the method; Figure 2 shows a flow chart demonstrating generation of the probability distribution for the AIBF model in the spatial and temporal domains); and
jointly assigning an a priori temporal probability distribution of said physiological signal by introducing a priori information relative to the impulse response of said artery/tissue/vein dynamic system (“The projection matrix that represents an anatomically informed deconvolution of the data in equation (9) is given by [Equation 13] PA effectively performs a least squares deconvolution of the data orthogonal to the cortical surface while preserving smoothness within the sheet. These projector matrices give us natural tools to make inferences about the activations in any space that the basis functions encompass. This allows us to infer not only about the fitted effects in AL-space given by equation (7) but also in the A-space (equation 9), i.e., a space void of convolution with LE or LI. Projection to A-space (equation 13) corresponds to an anatomically informed least squares deconvolution of the point spread function (LELI) out of the data.” Temporal domain; “Two general linear models are fitted to the data, the first (AIBF) as described above) is in the spatial domain and the second is in the temporal domain” Summary of the method; Figure 2 shows a flow chart demonstrating generation of the probability distribution for the AIBF model in the spatial and temporal domains).
However, Kiebel may not explictly disclose said method being implemented by processing means of a processing unit of a functional imaging analysis system and an a posteriori marginal distribution for said physiological signal in a vertex of said mesh. 
However, in the same field of endeavor of fMRI, Smith teaches processing means of a processing unit of a functional imaging analysis system (“Pentium IV processor.” Introdution) and an a posteriori marginal distribution for said physiological signal in a vertex of said mesh (“a Bayesian formulation allows the explicit modeling of the probability that a voxel has been activated. After the collection of the data, this probability of activation can be calculated using modern computational techniques as the marginal posterior probability of activation at each voxel… the marginal posterior probability of activation at each voxel is of interest because it can thresholded to provide an activation map. The threshold can be chosen so that it is calibrated against a frequentist p-value.” Introduction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Smith’s known technique for generating fMRI activation maps using anatomically informed marginal posterior probability distributions to Kiebel’s known technique for generating fMRI activation maps using anatomically information probability distributions to achieve the predictable result of allowing the “spatial correlation [to be] directly modeled for activation probabilities and indirectly for activation amplitudes” (Smith, Abstract) thereby reducing false positives from a failure to reject the absence of activation. 

Regarding claim 3, Kiebel discloses a step for producing said experimental datum from an acquisition of a signal by functional imaging (“The functional data (EPI, gradient echo) were acquired on a clinical 1.5 T Siemens Vision unit (Siemens GmbH, Erlangen)” fMRI data).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiebel, or, in the alternative, under 35 U.S.C. 103 as obvious over Kiebel in further view of Smith.

Regarding claim 2, Kiebel discloses a method for reconstructing a physiological signal of an artery/tissue/vein system of an organ in a surface space (“AIBF are used to specify an anatomically informed spatial model that embodies anatomical knowledge for the statistical analysis of neuroimaging data. In a previous communication, we showed how AIBF can be used to incorporate prior anatomical constraints in single subject functional magnetic resonance image (fMRI) analyses to augment their anatomical precision… By estimating the hemodynamic signal in this canonical AIBF-space and then projecting it back into the voxel-space, one effectively extracts functional activity that is smooth, within and only within, the cortical sheet while attenuating other components unrelated to the physiological process of interest. The ensuing procedure can be considered as a highly non-stationary, anisotropic anatomically informed [de]convolution or smoothing.” Abstract; ”The resulting MIPs centered on the maximum t-values of the AIBG- and CS-analysis are shown in Figures 3 and 4. The t-maps were threshold at P < 0.01 (corrected) and overlaid on a structural MRI of a subject’s brain” fMRI multisubject study, Figs. 3-4), said method being implemented by a functional imaging analysis system (“The functional data (EPI, gradient echo) were acquired on a clinical 1.5 T Siemens Vision unit (Siemens GmbH, Erlangen)”fMRI data), and comprising a step for reconstructing said physiological signal from an experimental datum of a region of interest comprising an elementary volume-called voxel-and a surface mesh describing said surface space (“The key concept is that, after spatial normalization, a canonical cortical surface can be used to generate a forward model of signal sources for all subjects. By estimating the hemodynamic signal in this canonical AIBF-space and then projecting it back into the voxel-space, one effectively extracts functional activity that is smooth, within and only within, the cortical sheet while attenuating other components unrelated to the physiological process of interest.” Abstract; “This section describes the generation of an anatomically informed forward model used to implement a spatially variable convolution that conforms to the cortical surface. The description is divided into three parts. First, we will outline the method of anatomically informed basis functions. Second, we specify the model and show how its parameters are estimated. Finally, we describe how these estimated parameters are projected back into image space to give a non-stationary [de]convolution.” Theory and Basis function specification), said method being characterized in that wherein said step comprises evaluating, according to a method for solving an inverse problem (“This is possible because we are using an explicit forward model for the spatial distribution of signal sources. Once the parameters of that model have been identified by solving the inverse problem, the forward model can be used to generate the data that would have been observed in the absence of any point spread function.” Introduction; “The AIBF [de]convolution approach projects the estimated parameters in AIBF-space back to the cortical sheet. Because this projection omits the spatial convolution operators in the forward model, it is effectively a deconvolution. This deconvolution can be regarded as solving the inverse problem to estimate the source distribution in PET or fMRI studies.” Discussion), a cost function for said physiological signal in a vertex of said mesh (“The model parameters in equation (3) are estimated in a least-squares sense with [Equation 4] where W is an appropriate weighting matrix and λ is a regularization factor. We obtain good results by using a simple zeroth-order regularization, i.e., W = INp, the identity matrix of rank Np. The regularization factor λ can be computed using results from Press et al. [1992]” Fitting the model for one time point; “PAL is a NK × NK matrix that projects the data convolved with LE onto the estimated response to give BL. PAL represents an anatomically informed spatially-variable filter matrix, where each column k of PAL encodes the kernel at voxel k. The projection matrix that represents an anatomically informed deconvolution of the data in equation (9) is given by [Equation 13] PA effectively performs a least squares deconvolution of the data orthogonal to the cortical surface while preserving smoothness within the sheet. These projector matrices give us natural tools to make inferences about the activations in any space that the basis functions encompass. This allows us to infer not only about the fitted effects in AL-space given by equation (7) but also in the A-space (equation 9), i.e., a space void of convolution with LE or LI. Projection to A-space (equation 13) corresponds to an anatomically informed least squares deconvolution of the point spread function (LELI) out of the data.” Temporal domain):
assigning an operator of the direct model establishing the link between the experimental datum in the elementary volume and said physiological signal in said surface space based on the parameters involved in the problem of the reconstruction of the physiological signal of the artery/tissue/vein dynamic system for the voxel in question (“To model effects of any point spread function (PSF) due to the measurement process (e.g., PET), let LI be a NK × NK convolution matrix. Let LE be a NK × NK convolution matrix that models any additional exogenous smoothing applied to data and model. Applying LE will allow us to capture activations that are not very close to the cortical sheet, but follow the shape of the cortical sheet over some short distance. The width of LE controls the width of the smoothing of the manifold containing the basis functions. In terms of the implicit non-stationary deconvolution described in the introduction, LE specifies how much anatomical variability is deconvolved out of the direction orthogonal to the surface S.” Model specification, also see Theory, Basis function specification, and Fitting the model for one time point; “Two general linear models are fitted to the data, the first (AIBF) as described above) is in the spatial domain and the second is in the temporal domain” Summary of the method; Figure 2 shows a flow chart demonstrating generation of the probability distribution for the AIBF model in the spatial and temporal domains);
jointly assigning a spatial regularization operator by introducing a priori information relative to a characteristic of the experimental datum and/or a priori information relative to a property of the artery/tissue/vein dynamic system (“To model effects of any point spread function (PSF) due to the measurement process (e.g., PET), let LI be a NK × NK convolution matrix. Let LE be a NK × NK convolution matrix that models any additional exogenous smoothing applied to data and model. Applying LE will allow us to capture activations that are not very close to the cortical sheet, but follow the shape of the cortical sheet over some short distance. The width of LE controls the width of the smoothing of the manifold containing the basis functions. In terms of the implicit non-stationary deconvolution described in the introduction, LE specifies how much anatomical variability is deconvolved out of the direction orthogonal to the surface S.” Model specification, also see Theory, Basis function specification, and Fitting the model for one time point; “Two general linear models are fitted to the data, the first (AIBF) as described above) is in the spatial domain and the second is in the temporal domain” Summary of the method; Figure 2 shows a flow chart demonstrating generation of the probability distribution for the AIBF model in the spatial and temporal domains); and
jointly assigning temporal regularization operator by introducing a priori information relative to the impulse response of said artery/tissue/vein dynamic system (“The projection matrix that represents an anatomically informed deconvolution of the data in equation (9) is given by [Equation 13] PA effectively performs a least squares deconvolution of the data orthogonal to the cortical surface while preserving smoothness within the sheet. These projector matrices give us natural tools to make inferences about the activations in any space that the basis functions encompass. This allows us to infer not only about the fitted effects in AL-space given by equation (7) but also in the A-space (equation 9), i.e., a space void of convolution with LE or LI. Projection to A-space (equation 13) corresponds to an anatomically informed least squares deconvolution of the point spread function (LELI) out of the data.” Temporal domain, “Two general linear models are fitted to the data, the first (AIBF) as described above) is in the spatial domain and the second is in the temporal domain” Summary of the method; Figure 2 shows a flow chart demonstrating generation of the probability distribution for the AIBF model in the spatial and temporal domains).
However, Kiebel may not explictly disclose said method being implemented by processing means of a processing unit of a functional imaging analysis system.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that AIBF and Statistical Parametric Mapping 99 (SPM99) analysis are performed on conventional processors using software code as evidenced by “Statistical Parametric Mapping 99” www.fil.ion.ucl.ac.uk/spm/software/spm99/. 
Alternatively, in the same field of endeavor of fMRI, Smith teaches processing means of a processing unit of a functional imaging analysis system (“Pentium IV processor.” Introdution).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Smith’s known technique for generating fMRI activation maps using anatomically informed marginal posterior probability distributions to Kiebel’s known technique for generating fMRI activation maps using anatomically information probability distributions to achieve the predictable result of allowing the “spatial correlation [to be] directly modeled for activation probabilities and indirectly for activation amplitudes” (Smith, Abstract) thereby reducing false positives from a failure to reject the absence of activation. 

Regarding claim 11, Kiebel discloses comprising a step for producing said experimental datum from an acquisition of a signal by functional imaging (“The functional data (EPI, gradient echo) were acquired on a clinical 1.5 T Siemens Vision unit (Siemens GmbH, Erlangen)” fMRI data).

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kiebel in further view of Smith as applied to claim 1 above, and further in view of Leuthardt et al. (U.S. Pub. No. 20130123607), hereinafter “Leuthardt.”

Regarding claim 4, Kiebel may not explictly disclose the functional imaging analysis system comprising a user interface for the reconstructed physiological signal for a user of said system, said user interface cooperating with the processing unit, said method comprising a subsequent step for triggering a output of the reconstructed physiological signal in an appropriate format.
However, in the same field of endeavor of fMRI, Leuthardt teaches the functional imaging analysis system comprising a user interface for the reconstructed physiological signal for a user of said system, said user interface cooperating with the processing unit, said method comprising a subsequent step for triggering a output of the reconstructed physiological signal in an appropriate format (“The map, for example, may illustrate the location within the brain of a measured brain activity. Processor 214 may be programmed to produce the map by using the various compared data points in a known algorithm to calculate a plurality of outputs, such as, for example, at least one output vector. One algorithm that may be used is represented in Equation 1 below.” [0039]; “When processor 214 has completed the correlation analysis, processor 214 then produces at least one map (not shown in FIG. 2) of the brain of the subject, such as a functional connectivity map, for each of the measurements.” [0046]; “The brain activity is categorized 314 in a plurality of networks in the brain based on the map. The map and/or an output for the categorization are displayed 316 to a user, via a presentation interface 207 (shown in FIG. 2).” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for displaying/outputting activation maps to the user via an interface to Kiebel’s known technique for generating activation maps to achieve the predictable result of allowing the user to view a representation of the activation map of the subject’s brain in an intuitive format on a display. 

Regarding claim 5, Kiebel may not explictly disclose a prior step for preprocessing of the experimental datum and/or the surface mesh, said step being arranged to correct and/or recalibrate the experimental datum and/or the surface mesh, respectively.
However, in the same field of endeavor of fMRI, Leuthardt teaches a prior step for preprocessing of the experimental datum and/or the surface mesh, said step being arranged to correct and/or recalibrate the experimental datum and/or the surface mesh, respectively (“Initial fMRI preprocessing followed conventional practice known in the art. This included compensation for slice-dependent time shifts, elimination of systematic odd-even slice intensity differences due to interleaved acquisition, and rigid body correction for head movement within and across runs. Atlas transformation was achieved by composition of affine transforms connecting the fMRI volumes with the T2W and T1W structural images. Head movement correction was included with the atlas transformation in a single resampling that generated volumetric time series in 3 mm.sup.3 atlas space. Additional preprocessing in preparation for correlation mapping included spatial smoothing (6 mm FWHM Gaussian blur in each direction), voxel-wise removal of linear trends over each fMRI run, and temporal low-pass filtering retaining frequencies below 0.1 Hz.” [0052]; see also [0060], [0096], and [0098]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique of performing correction on fMRI volumes to Kiebel’s known technique for generating activation maps from fMRI image volumes to achieve the predictable result of improving the registration between image volumes acquired over a period of time thereby improving the accuracy of the generated activation map. 

Regarding claim 6, Kiebel may not explictly disclose the functional imaging analysis system comprises an interface for a user of said system, said user interface cooperating with the processing unit, further comprising a subsequent step for triggering the output of the reconstructed physiological signal in one or several vertices of the mesh for each voxel of the region of interest and generating an image in the form of a functional activity map.
However, in the same field of endeavor of fMRI, Leuthardt teaches the functional imaging analysis system comprises an interface for a user of said system, said user interface cooperating with the processing unit, further comprising a subsequent step for triggering the output of the reconstructed physiological signal in one or several vertices of the mesh for each voxel of the region of interest and generating an image in the form of a functional activity map (“The map, for example, may illustrate the location within the brain of a measured brain activity. Processor 214 may be programmed to produce the map by using the various compared data points in a known algorithm to calculate a plurality of outputs, such as, for example, at least one output vector. One algorithm that may be used is represented in Equation 1 below.” [0039]; “When processor 214 has completed the correlation analysis, processor 214 then produces at least one map (not shown in FIG. 2) of the brain of the subject, such as a functional connectivity map, for each of the measurements.” [0046]; “The brain activity is categorized 314 in a plurality of networks in the brain based on the map. The map and/or an output for the categorization are displayed 316 to a user, via a presentation interface 207 (shown in FIG. 2).” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for displaying/outputting activation maps to the user via an interface to Kiebel’s known technique for generating activation maps to achieve the predictable result of allowing the user to view a representation of the activation map of the subject’s brain in an intuitive format on a display. 

Regarding claim 8, Kiebel may not explictly disclose the communication interface delivers a reconstructed physiological signal in appropriate format to an interface suitable for retrieving it for a user.
However, in the same field of endeavor of fMRI, Leuthardt teaches the communication interface delivers a reconstructed physiological signal in appropriate format to an interface suitable for retrieving it for a user (“The map, for example, may illustrate the location within the brain of a measured brain activity. Processor 214 may be programmed to produce the map by using the various compared data points in a known algorithm to calculate a plurality of outputs, such as, for example, at least one output vector. One algorithm that may be used is represented in Equation 1 below.” [0039]; “When processor 214 has completed the correlation analysis, processor 214 then produces at least one map (not shown in FIG. 2) of the brain of the subject, such as a functional connectivity map, for each of the measurements.” [0046]; “The brain activity is categorized 314 in a plurality of networks in the brain based on the map. The map and/or an output for the categorization are displayed 316 to a user, via a presentation interface 207 (shown in FIG. 2).” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for displaying/outputting activation maps to the user via an interface to Kiebel’s known technique for generating activation maps to achieve the predictable result of allowing the user to view a representation of the activation map of the subject’s brain in an intuitive format on a display. 

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiebel or, in the alternative, Kiebel in further view of Smith as applied to claim 2 above, and further in view of Leuthardt. 

Regarding claim 12, Kiebel may not explicitly disclose the functional imaging analysis system comprising a user interface for the reconstructed physiological signal for a user of said system, said user interface cooperating with the processing unit, said method comprising a subsequent step for triggering a output of the reconstructed physiological signal in an appropriate format.
However, in the same field of endeavor of fMRI, Leuthardt teaches the functional imaging analysis system comprising a user interface for the reconstructed physiological signal for a user of said system, said user interface cooperating with the processing unit, said method comprising a subsequent step for triggering a output of the reconstructed physiological signal in an appropriate format (“The map, for example, may illustrate the location within the brain of a measured brain activity. Processor 214 may be programmed to produce the map by using the various compared data points in a known algorithm to calculate a plurality of outputs, such as, for example, at least one output vector. One algorithm that may be used is represented in Equation 1 below.” [0039]; “When processor 214 has completed the correlation analysis, processor 214 then produces at least one map (not shown in FIG. 2) of the brain of the subject, such as a functional connectivity map, for each of the measurements.” [0046]; “The brain activity is categorized 314 in a plurality of networks in the brain based on the map. The map and/or an output for the categorization are displayed 316 to a user, via a presentation interface 207 (shown in FIG. 2).” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for displaying/outputting activation maps to the user via an interface to Kiebel’s known technique for generating activation maps to achieve the predictable result of allowing the user to view a representation of the activation map of the subject’s brain in an intuitive format on a display. 

Regarding claim 13, Kiebel may not explictly disclose a prior step for preprocessing of the experimental datum and/or the surface mesh, said step being arranged to correct and/or recalibrate the experimental datum and/or the surface mesh, respectively.
However, in the same field of endeavor of fMRI, Leuthardt teaches a prior step for preprocessing of the experimental datum and/or the surface mesh, said step being arranged to correct and/or recalibrate the experimental datum and/or the surface mesh, respectively (“Initial fMRI preprocessing followed conventional practice known in the art. This included compensation for slice-dependent time shifts, elimination of systematic odd-even slice intensity differences due to interleaved acquisition, and rigid body correction for head movement within and across runs. Atlas transformation was achieved by composition of affine transforms connecting the fMRI volumes with the T2W and T1W structural images. Head movement correction was included with the atlas transformation in a single resampling that generated volumetric time series in 3 mm.sup.3 atlas space. Additional preprocessing in preparation for correlation mapping included spatial smoothing (6 mm FWHM Gaussian blur in each direction), voxel-wise removal of linear trends over each fMRI run, and temporal low-pass filtering retaining frequencies below 0.1 Hz.” [0052]; see also [0060], [0096], and [0098]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique of performing correction on fMRI volumes to Kiebel’s known technique for generating activation maps from fMRI image volumes to achieve the predictable result of improving the registration between image volumes acquired over a period of time thereby improving the accuracy of the generated activation map. 

Regarding claim 14, Kiebel may not explictly disclose when the functional imaging analysis system comprises an interface for a user of said system, said user interface cooperating with the processing unit, further comprising a subsequent step for triggering the output of the reconstructed physiological signal in one or several vertices of the mesh for each voxel of the region of interest and generating an image in the form of a functional activity map.
However, in the same field of endeavor of fMRI, Leuthardt teaches when the functional imaging analysis system comprises an interface for a user of said system, said user interface cooperating with the processing unit, further comprising a subsequent step for triggering the output of the reconstructed physiological signal in one or several vertices of the mesh for each voxel of the region of interest and generating an image in the form of a functional activity map (“The map, for example, may illustrate the location within the brain of a measured brain activity. Processor 214 may be programmed to produce the map by using the various compared data points in a known algorithm to calculate a plurality of outputs, such as, for example, at least one output vector. One algorithm that may be used is represented in Equation 1 below.” [0039]; “When processor 214 has completed the correlation analysis, processor 214 then produces at least one map (not shown in FIG. 2) of the brain of the subject, such as a functional connectivity map, for each of the measurements.” [0046]; “The brain activity is categorized 314 in a plurality of networks in the brain based on the map. The map and/or an output for the categorization are displayed 316 to a user, via a presentation interface 207 (shown in FIG. 2).” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for displaying/outputting activation maps to the user via an interface to Kiebel’s known technique for generating activation maps to achieve the predictable result of allowing the user to view a representation of the activation map of the subject’s brain in an intuitive format on a display. 

Regarding claim 16, Kiebel may not explictly disclose the communication interface delivers a reconstructed physiological signal in an appropriate format to an interface suitable for retrieving it for a user.
However, in the same field of endeavor of fMRI, Leuthardt teaches the communication interface delivers a reconstructed physiological signal in an appropriate format to an interface suitable for retrieving it for a user (“The map, for example, may illustrate the location within the brain of a measured brain activity. Processor 214 may be programmed to produce the map by using the various compared data points in a known algorithm to calculate a plurality of outputs, such as, for example, at least one output vector. One algorithm that may be used is represented in Equation 1 below.” [0039]; “When processor 214 has completed the correlation analysis, processor 214 then produces at least one map (not shown in FIG. 2) of the brain of the subject, such as a functional connectivity map, for each of the measurements.” [0046]; “The brain activity is categorized 314 in a plurality of networks in the brain based on the map. The map and/or an output for the categorization are displayed 316 to a user, via a presentation interface 207 (shown in FIG. 2).” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for displaying/outputting activation maps to the user via an interface to Kiebel’s known technique for generating activation maps to achieve the predictable result of allowing the user to view a representation of the activation map of the subject’s brain in an intuitive format on a display. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiebel in further view of Smith in further view of Leuthardt. 

Regarding claim 7, while Kiebel discloses acquiring experimental datum from an elementary volume of an organ (“The key concept is that, after spatial normalization, a canonical cortical surface can be used to generate a forward model of signal sources for all subjects. By estimating the hemodynamic signal in this canonical AIBF-space and then projecting it back into the voxel-space, one effectively extracts functional activity that is smooth, within and only within, the cortical sheet while attenuating other components unrelated to the physiological process of interest.” Abstract; “This section describes the generation of an anatomically informed forward model used to implement a spatially variable convolution that conforms to the cortical surface. The description is divided into three parts. First, we will outline the method of anatomically informed basis functions. Second, we specify the model and show how its parameters are estimated. Finally, we describe how these estimated parameters are projected back into image space to give a non-stationary [de]convolution.” Theory and Basis function specification), Kiebel may not explictly disclose a processing unit of a functional imaging analysis system, said unit comprising an interface for communicating with the outside world and a processor, cooperating with a memory:
the communication interface is arranged to receive, from the outside world, and experimental datum from an elementary volume of an organ,
the memory contains instructions executable or interpretable by the processor, whereof the interpretation or execution of said instructions by said processor causes the implementation of a method according to claim 1 (see rejection of the method of claim 1).
However, in the same field of endeavor of fMRI, Smith teaches a processing unit of a functional imaging analysis system (“Pentium IV processor.” Introduction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Smith’s known technique for generating fMRI activation maps using anatomically informed marginal posterior probability distributions to Kiebel’s known technique for generating fMRI activation maps using anatomically information probability distributions to achieve the predictable result of allowing the “spatial correlation [to be] directly modeled for activation probabilities and indirectly for activation amplitudes” (Smith, Abstract) thereby reducing false positives from a failure to reject the absence of activation.
However, Kiebel in further view of Smith may not explictly teach an interface for communicating with the outside world and a memory 
the communication interface is arranged to receive, from the outside world, and experimental datum from an elementary volume of an organ,
the memory contains instructions executable or interpretable by the processor, whereof the interpretation or execution of said instructions by said processor causes the implementation of a method.
However, in the same field of endeavor of fMRI, Leuthardt teaches an interface for communicating with the outside world and a memory (“Computing device 104 also includes a processor 214 and a memory device 218. Processor 214 is coupled to user interface 204, presentation interface 207, and to memory device 218 via a system bus 220. In the exemplary embodiment, processor 214 communicates with the user, such as by prompting the user via presentation interface 207 and/or by receiving user inputs via user interface 204.” [0036]-[0038]; see also [0042]-[0043], [0106])
 the communication interface is arranged to receive, from the outside world, and experimental datum from an elementary volume of an organ (“In the exemplary embodiment, processor 214 is programmed to select a plurality of measurements that are received from sensing system 102 of brain activity that is representative of at least one parameter of the brain of the subject during a resting state. The plurality of measurements may include, for example, a plurality of voxels of at least one image of the subject's brain, wherein the image may be generated by processor 214 within computing device 104. The image may also be generated by an imaging device (not shown) that may be coupled to computing device 104 and sensing system 102, wherein the imaging device may generate the image based on the data received from sensing system 102 and then the imaging device may transmit the image to computing device 104 for storage within memory device 218.” [0038]; see also [0042]-[0043]),
the memory contains instructions executable or interpretable by the processor, whereof the interpretation or execution of said instructions by said processor causes the implementation of a method (“Computing device 104 also includes a processor 214 and a memory device 218. Processor 214 is coupled to user interface 204, presentation interface 207, and to memory device 218 via a system bus 220. In the exemplary embodiment, processor 214 communicates with the user, such as by prompting the user via presentation interface 207 and/or by receiving user inputs via user interface 204.” [0036]-[0038]; see also [0042]-[0043], [0106]). 
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for a processor and memory interfacing receiving fMRI data to Kiebel in further view of Smith’s known technique for processing fMRI data to achieve the predictable result of allowing for quick storage and retrieval of acquired fMRI data for processing in the processor. 

Regarding claim 9, while Kiebel discloses outputting a physiological signal (“AIBF are used to specify an anatomically informed spatial model that embodies anatomical knowledge for the statistical analysis of neuroimaging data. In a previous communication, we showed how AIBF can be used to incorporate prior anatomical constraints in single subject functional magnetic resonance image (fMRI) analyses to augment their anatomical precision… By estimating the hemodynamic signal in this canonical AIBF-space and then projecting it back into the voxel-space, one effectively extracts functional activity that is smooth, within and only within, the cortical sheet while attenuating other components unrelated to the physiological process of interest. The ensuing procedure can be considered as a highly non-stationary, anisotropic anatomically informed [de]convolution or smoothing.” Abstract; ”The resulting MIPs centered on the maximum t-values of the AIBG- and CS-analysis are shown in Figures 3 and 4. The t-maps were threshold at P < 0.01 (corrected) and overlaid on a structural MRI of a subject’s brain” fMRI multisubject study, Figs. 3-4), Kiebel may not explictly disclose an interface configured to output, for a user, a physiological signal using said method implemented by said processing unit.
However, in the same field of endeavor of fMRI, Leuthardt teaches an interface configured to output, for a user, a physiological signal using said method implemented by said processing unit (“The map, for example, may illustrate the location within the brain of a measured brain activity. Processor 214 may be programmed to produce the map by using the various compared data points in a known algorithm to calculate a plurality of outputs, such as, for example, at least one output vector. One algorithm that may be used is represented in Equation 1 below.” [0039]; “When processor 214 has completed the correlation analysis, processor 214 then produces at least one map (not shown in FIG. 2) of the brain of the subject, such as a functional connectivity map, for each of the measurements.” [0046]; “The brain activity is categorized 314 in a plurality of networks in the brain based on the map. The map and/or an output for the categorization are displayed 316 to a user, via a presentation interface 207 (shown in FIG. 2).” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for displaying/outputting activation maps to the user via an interface to Kiebel’s known technique for generating activation maps to achieve the predictable result of allowing the user to view a representation of the activation map of the subject’s brain in an intuitive format on a display. 

Claims 10, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiebel in further view of Smith in further view of Leuthardt. 

Regarding claim 10, Kiebel may not explictly disclose a non-transitory computer-readable medium containing a computer program comprising one or several instructions interpretable or executable by the processor of a processing unit according to claim 7, said processor cooperating with a memory, said program being loadable in said memory, wherein the interpretation or execution of said instructions by said processor causes the implementation of said method.
However, in the same field of endeavor of fMRI, Smith teaches a processor “Pentium IV processor.” Introduction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Smith’s known technique for generating fMRI activation maps using anatomically informed marginal posterior probability distributions to Kiebel’s known technique for generating fMRI activation maps using anatomically information probability distributions to achieve the predictable result of allowing the “spatial correlation [to be] directly modeled for activation probabilities and indirectly for activation amplitudes” (Smith, Abstract) thereby reducing false positives from a failure to reject the absence of activation.
However, Kiebel in further view of Smith may not explictly teach a non-transitory computer-readable medium containing a computer program comprising one or several instructions interpretable or executable by the processor of a processing unit according to claim 7, said processor cooperating with a memory, said program being loadable in said memory, wherein the interpretation or execution of said instructions by said processor causes the implementation of said method.
However, in the same field of endeavor of fMRI, Leuthardt teaches a non-transitory computer-readable medium containing a computer program comprising one or several instructions interpretable or executable by the processor of a processing unit according to claim 7, said processor cooperating with a memory, said program being loadable in said memory, wherein the interpretation or execution of said instructions by said processor causes the implementation of said method (“memory device 218 includes one or more devices that enable information, such as executable instructions and/or other data, to be stored and retrieved. Moreover, memory device 218 includes one or more computer readable media, such as, without limitation, dynamic random access memory (DRAM), static random access memory (SRAM), a solid state disk, and/or a hard disk. In the exemplary embodiment, memory device 218 stores, without limitation, application source code, application object code, configuration data, additional input events, application states, assertion statements, validation results, and/or any other type of data. Computing device 104, in the exemplary embodiment, may also include a communication interface 230 that is coupled to processor 214 via system bus 220. Moreover, communication interface 230 is communicatively coupled to sensing system 102 and to data management system 108 (shown in FIG. 1).” [0037]; see also [0106]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for a processor and memory interfacing receiving fMRI data to Kiebel in further view of Smith’s known technique for processing fMRI data to achieve the predictable result of allowing for quick storage and retrieval of acquired fMRI data for processing in the processor. 

Regarding claim 15, while Kiebel discloses acquiring experimental datum from an elementary volume of an organ (“The key concept is that, after spatial normalization, a canonical cortical surface can be used to generate a forward model of signal sources for all subjects. By estimating the hemodynamic signal in this canonical AIBF-space and then projecting it back into the voxel-space, one effectively extracts functional activity that is smooth, within and only within, the cortical sheet while attenuating other components unrelated to the physiological process of interest.” Abstract; “This section describes the generation of an anatomically informed forward model used to implement a spatially variable convolution that conforms to the cortical surface. The description is divided into three parts. First, we will outline the method of anatomically informed basis functions. Second, we specify the model and show how its parameters are estimated. Finally, we describe how these estimated parameters are projected back into image space to give a non-stationary [de]convolution.” Theory and Basis function specification), Kiebel may not explictly disclose a processing unit of a functional imaging analysis system, said unit comprising an interface for communicating with the outside world and a processor, cooperating with a memory, wherein:
the communication interface is arranged to receive, from the outside world, an experimental datum from an elementary volume of an organ, the memory contains instructions executable or interpretable by the processor, whereof the interpretation or execution of said instructions by said processor causes the implementation of a method according to claim 2.
However, in the same field of endeavor of fMRI, Smith teaches a processing unit of a functional imaging analysis system (“Pentium IV processor.” Introduction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Smith’s known technique for generating fMRI activation maps using anatomically informed marginal posterior probability distributions to Kiebel’s known technique for generating fMRI activation maps using anatomically information probability distributions to achieve the predictable result of allowing the “spatial correlation [to be] directly modeled for activation probabilities and indirectly for activation amplitudes” (Smith, Abstract) thereby reducing false positives from a failure to reject the absence of activation.
However, Kiebel in further view of Smith may not explictly teach said an interface for communicating with the outside world and a memory,
the communication interface is arranged to receive, from the outside world, an experimental datum from an elementary volume of an organ, the memory contains instructions executable or interpretable by the processor, whereof the interpretation or execution of said instructions by said processor causes the implementation of a method according to claim 2.
However, in the same field of endeavor of fMRI, Leuthardt teaches an interface for communicating with the outside world and a memory (“Computing device 104 also includes a processor 214 and a memory device 218. Processor 214 is coupled to user interface 204, presentation interface 207, and to memory device 218 via a system bus 220. In the exemplary embodiment, processor 214 communicates with the user, such as by prompting the user via presentation interface 207 and/or by receiving user inputs via user interface 204.” [0036]-[0038]; see also [0042]-[0043], [0106]),
the communication interface is arranged to receive, from the outside world, an experimental datum from an elementary volume of an organ (“In the exemplary embodiment, processor 214 is programmed to select a plurality of measurements that are received from sensing system 102 of brain activity that is representative of at least one parameter of the brain of the subject during a resting state. The plurality of measurements may include, for example, a plurality of voxels of at least one image of the subject's brain, wherein the image may be generated by processor 214 within computing device 104. The image may also be generated by an imaging device (not shown) that may be coupled to computing device 104 and sensing system 102, wherein the imaging device may generate the image based on the data received from sensing system 102 and then the imaging device may transmit the image to computing device 104 for storage within memory device 218.” [0038]; see also [0042]-[0043]), the memory contains instructions executable or interpretable by the processor, whereof the interpretation or execution of said instructions by said processor causes the implementation of a method according to claim 2 (“Computing device 104 also includes a processor 214 and a memory device 218. Processor 214 is coupled to user interface 204, presentation interface 207, and to memory device 218 via a system bus 220. In the exemplary embodiment, processor 214 communicates with the user, such as by prompting the user via presentation interface 207 and/or by receiving user inputs via user interface 204.” [0036]-[0038]; see also [0042]-[0043], [0106]). 
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for a processor and memory interfacing receiving fMRI data to Kiebel in further view of Smith’s known technique for processing fMRI data to achieve the predictable result of allowing for quick storage and retrieval of acquired fMRI data for processing in the processor. 

Regarding claim 17, Kiebel may not explictly disclose an interface configured to output, for a user, a physiological signal using said method implemented by said processing unit.
However, in the same field of endeavor of fMRI, Leuthardt teaches a functional imaging analysis system comprising a processing unit according to claim 15 and an interface configured to output, for a user, a physiological signal using said method implemented by said processing unit (“The map, for example, may illustrate the location within the brain of a measured brain activity. Processor 214 may be programmed to produce the map by using the various compared data points in a known algorithm to calculate a plurality of outputs, such as, for example, at least one output vector. One algorithm that may be used is represented in Equation 1 below.” [0039]; “When processor 214 has completed the correlation analysis, processor 214 then produces at least one map (not shown in FIG. 2) of the brain of the subject, such as a functional connectivity map, for each of the measurements.” [0046]; “The brain activity is categorized 314 in a plurality of networks in the brain based on the map. The map and/or an output for the categorization are displayed 316 to a user, via a presentation interface 207 (shown in FIG. 2).” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for displaying/outputting activation maps to the user via an interface to Kiebel’s known technique for generating activation maps to achieve the predictable result of allowing the user to view a representation of the activation map of the subject’s brain in an intuitive format on a display. 

Regarding claim 18, Kiebel may not explictly disclose a non-transitory computer-readable medium containing a computer program comprising one or several instructions interpretable or executable by the processor of a processing unit according to claim 15, said processor cooperating with a memory, said program being loadable in said memory, wherein the interpretation or execution of said instructions by said processor causes the implementation of said method.
However, in the same field of endeavor of fMRI, Smith teaches a processor “Pentium IV processor.” Introduction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Smith’s known technique for generating fMRI activation maps using anatomically informed marginal posterior probability distributions to Kiebel’s known technique for generating fMRI activation maps using anatomically information probability distributions to achieve the predictable result of allowing the “spatial correlation [to be] directly modeled for activation probabilities and indirectly for activation amplitudes” (Smith, Abstract) thereby reducing false positives from a failure to reject the absence of activation.
However, Kiebel in further view of Smith may not explictly teach a non-transitory computer-readable medium containing a computer program comprising one or several instructions interpretable or executable by the processor of a processing unit according to claim 15, said processor cooperating with a memory, said program being loadable in said memory, wherein the interpretation or execution of said instructions by said processor causes the implementation of said method.
However, in the same field of endeavor of fMRI, Leuthardt teaches a non-transitory computer-readable medium containing a computer program comprising one or several instructions interpretable or executable by the processor of a processing unit according to claim 15, said processor cooperating with a memory, said program being loadable in said memory, wherein the interpretation or execution of said instructions by said processor causes the implementation of said method (“memory device 218 includes one or more devices that enable information, such as executable instructions and/or other data, to be stored and retrieved. Moreover, memory device 218 includes one or more computer readable media, such as, without limitation, dynamic random access memory (DRAM), static random access memory (SRAM), a solid state disk, and/or a hard disk. In the exemplary embodiment, memory device 218 stores, without limitation, application source code, application object code, configuration data, additional input events, application states, assertion statements, validation results, and/or any other type of data. Computing device 104, in the exemplary embodiment, may also include a communication interface 230 that is coupled to processor 214 via system bus 220. Moreover, communication interface 230 is communicatively coupled to sensing system 102 and to data management system 108 (shown in FIG. 1).” [0037]; see also [0106]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have applied Leuthardt’s known technique for a processor and memory interfacing receiving fMRI data to Kiebel in further view of Smith’s known technique for processing fMRI data to achieve the predictable result of allowing for quick storage and retrieval of acquired fMRI data for processing in the processor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harrison et al. (“Large-scale probalistic functional modes from resting state fMRI” 2015) discloses a method for reconstructing a physiological signal of an artery/tissue/vein system of an organ in a surface space (Abstract, P. 217; Model, P.217-221), said method being implemented by processing means of a processing unit of a functional imaging analysis system (Computational considerations, P. 229), and comprising a step for reconstructing said physiological signal from an experimental datum of a region of interest comprising an elementary volume-called voxel-of said organ and a surface mesh describing said surface space, wherein said step comprises evaluating, according to a method for solving an inverse problem, an a posteriori marginal distribution for said physiological signal in a vertex of said mesh by (Abstract, P. 217; Definitions, P. 217-218; Model, P.217-221; Network analyses, P. 228):
assigning a direct probability distribution of the experimental datum in said surface space based on the parameters involved in the reconstruction problem of the physiological signal of the artery/tissue/vein dynamic system for the voxel in question (Definitions, P. 217-218; Model, P. 219; Noise model, P. 220; Variational inference, P. 220; Model identifiability, P. 220-221);
jointly assigning an a priori spatial probability distribution of said physiological signal by introducing a priori information relative to a characteristic of the experimental datum and/or a priori information relative to a property of the artery/tissue/vein dynamic system (Model, P.219; Spatial prior, P. 219-220); and
jointly assigning a priori temporal probability distribution of said physiological signal by introducing a priori information relative to the impulse response of said artery/tissue/vein dynamic system (Model, P. 219; Temporal prior, P.220)
Deco et al. (U.S. Pub. No. 2005/0009003) discloses a computer implemented method for reconstructing BOLD signals/images from fMRI data utilizing a probabilitistic approach in the spatial and temporal domains. 
Hutel and Ourselin (U.S. Pub. No. 2021/0208224) discloses a computer implemented method for reconstructing BOLD signals/images from fMRI data utilizing a probabilitistic approach in the spatial and temporal domains.
Operto et al. (“Projection of fMRI data onto the cortical surface using anatomically-informed convolution kernels”) discloses using anatomical information to determine a model for mapping fMRI volumes to a cortical surface. 
Kiebel et al. (“Anatomically Informed Basis Function”) discloses reconstructing an activity map of the cortical surface from fMRI data by creating a forward model and solving the inverse problem by minimizing a cost function including a distribution and regression operator for the spatial and temporal domains incorporation anatomical information. 
Behjat et al. (“Anatomically-adapted graph wavelets for improved group-level fMRI activation mapping”) discloses reconstructing an activity map of the cortical surface from fMRI data by creating a forward model and solving the inverse problem by minimizing a cost function including a distribution and regression operator for the spatial and temporal domains incorporation anatomical information.
Tong et al. (U.S. Pub. No. 2016/0287100) discloses a system and method for generating an anatomical map of a subject’s brain using fMRI and spatial and temporal regressors.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793